DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 12/01/2021. 
Claims 1-37 have been canceled.
Claims 38-55 have been added. 
Claims 38-55 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 12/01/2021, with respect to 35 U.S.C. 103 rejections of the independent claims  have been fully considered and are persuasive, therefore, the 35 U.S.C. 103 rejections of the pending claims has been withdrawn.

Allowable Subject Matter
Claims 38-55 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, David Huntley (Reg. No. 40309), on February 4, 2022.

Claim 38 (Examiner Amended) One or more computing devices for controlling interaction by supervisees with applications, comprising: 
hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a collection of configured logic gates, the operations including:
automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application, at least two instances of context information identifying different locations at which the supervisee may interact with the particular application;
for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input information of said different instances of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts; 
generating a report that describes the plural time limit values generated by the machine-trained model for the particular application for the different respective contexts;  
providing the report to a supervisor of the supervisee; 
detecting a current context of the supervisee; and
controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application, as generated by the machine-trained model.

Claim 41 (Examiner Amended) The one or more computing devices of claim [[38]] 1, wherein the report includes different user interface presentations that present information regarding the different respective contexts and associated time limit values in different respective ways.

Claim 44 (Examiner Amended) A computer-implemented method for controlling interaction by supervisees with applications, comprising:
automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application, at least two instances of context information identifying different locations at which the supervisee may interact with the particular application;
for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input information of said different instances of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts; 
generating a report that describes the plural time limit values generated by the machine-trained model for the particular application for the different respective contexts;  
providing the report to a supervisor of the supervisee; 
detecting a current context of the supervisee; and
controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application, as generated by the machine-trained model.

Claim 50 (Examiner Amended) A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises:
automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application, at least two instances of context information identifying different locations at which the supervisee may interact with the particular application;
for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input of said different instances of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts; 
generating a report that describes the plural time limit values generated by the machine-trained model for the particular application for the different respective contexts;  
providing the report to a supervisor of the supervisee; 
detecting a current context of the supervisee; and
controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application, as generated by the machine-trained model.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 12/01/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 38, 44 and 50. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards controlling screen time of supervisees [e.g., a child user]. A particular time limit value specifying an amount of time that the supervisee is permitted to interact with a particular application in a particular context. For example, an educational application user can use unlimited time in school, but cannot use at all while driving. A machine-trained model map each particular context with a time limit value for a particular application and automatically generate the particular time limit value for the particular application on the each particular context. Supervisee’s interaction with application is controlled  by the time limit value based on current context and application used. Regarding independent claims 38, 44 and 50, the prior arts of record fails to teach “…automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application, at least two instances of context information identifying different locations at which the supervisee may interact with the particular application; using a machine-trained model to map each instance of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value; generating a report that describes plural time limit values generated by the machine-trained model for the particular application for the different respective contexts;…”.
The closest Prior Art, Hoefel et al. (US 20130047229) teaches providing a user access to an application when the user have sufficient virtual credit [e.g., amount of time earned] and restrict the access when the credit below threshold [⁋ 0006], an amount of virtual credits or points that represent an amount of time that the user may spend accessing an electronic application. The permissions information may also include information related to specific electronic applications 
However, Hoefel fails to teach the aforementioned claimed limitations.
Other prior art, Bhattacharya et al. (US 20170250989) teaches controlled access of websites based on website content and user profile….machine learning techniques are used to classify the websites …based on …access rules implemented by parents [abstract]. implement machine learning techniques to update the data repository related to the plurality of websites, or the set of access rules for controlling access to the specific websites [⁋ 0012]. Rank and score websites through machine learning…control the access to any requested website based on the age of their children, as well as to control specific days during the week and times of day when the children can access any particular website [⁋ 0042]. machine learning techniques to provide custom access rules based on the profile of the user and the unique desires of their parents [⁋ 0044]. utilize parental preferences and access control rules … modify the access rule for the specific website [⁋ 0049].
However, Bhattacharya fails to teach the aforementioned claimed limitation, specifically, fails to teach, “…the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value;…”.
Other prior art, Gupta et al. (US 20200210549) teaches a first classifier is trained based on the plurality of network destinations and the ages of the users…Training the classifier is beneficially performed by providing the plurality of network destinations as inputs to the classifier, and providing the ages of the users or age ranges of the users as outputs of the classifier [⁋ 0029]. The trained first classifier is applied to the network destinations accessed by the first user device to determine a first age range corresponding to the user of the first user device (step 514) [⁋ 0033]. In a step 516 the first age range is compared with the age of the first user via the use time engine, and in a step 518, ...determines a use time of the first user based on at least the time of use on the first user device and on the comparing of the first age range and the age of the first user …The use time of the first user can for example equal the duration of the time of use by the first user on the first user device or the sum of one or more durations of the times of use by the first user on the first user device  and other user devices assigned to the particular user group [⁋ 0034].
However, Gupta fails to teach the aforementioned claimed limitations, specifically, fails to teach, “…using a machine-trained model to map each instance of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value;…”.
Other prior art Brewer et al. (US 20140344951) teaches allocate usage time for an application to a child-user. each child-user can be allocated application usage time independent from other child-users with respect to each application [0010]. Fig. 5e illustrates an example sub-menu that can be provided to the guardian in response to the Set Timers… the guardian can designate both an overall device timer as well as one or more application timers.
However, Brewer fails to teach the aforementioned claimed limitation, specifically, fails to teach, “…generating a report that describes plural time limit values generated by the machine-trained model for the particular application for the different respective contexts;…”.

Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448